Citation Nr: 0900410	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for amputation of the left 
ring finger just distal to the proximal phalanx, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio.  Jurisdiction of the case 
remains with the Detroit, Michigan Regional Office (RO).

In November 2008, a Travel Board hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that at the hearing the veteran's 
representative raised a claim for clear and unmistakable 
error in the December 1954 rating decision that granted 
service connection for amputation of the ring finger of the 
left hand, just distal to the base of its proximal phalanx, 
and assigned a 10 percent rating, effective December 17, 
1953.  This matter is referred to the RO for the appropriate 
action.


FINDING OF FACT

The veteran's amputation of the left ring finger, while just 
distal to the proximal phalanx, is accompanied by very 
substantial pain, requiring Vicodin, and has been reported to 
result in flare-ups with additional disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating for amputation of the 
left ring finger just distal to the proximal phalanx have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5155 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2006.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board has some concerns with this case in terms of VCAA 
letter notification per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(addressing minimal notice for increased rating claims and 
requiring that (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation).  

In this case, however, the veteran has demonstrated actual 
knowledge of both VA's practices in assigning effective dates 
and ratings and the evidence needed to substantiate a higher 
rating under the applicable diagnostic criteria.  During the 
November 2008 hearing, he and his representative indicated 
their awareness of the current rating and of the time frame 
in which the effective date for that rating had been 
assigned.  The specific criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5155 were discussed in terms of the veteran's 
actual amputation, and he confirmed that he had been fully 
adequately notified of the applicable diagnostic criteria and 
the type of evidence needed to support his claim.  The Board 
is satisfied that the veteran has sufficient awareness of the 
what is needed to support an increased evaluation.  Moreover, 
the veteran specifically requested a 20 percent evaluation, 
and, as noted below, that evaluation has been granted.   

For all of these reasons, the Board finds that any notice 
errors with regard to Dingess/Hartman and Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  While the veteran has indicated 
recent prescription of Vicodin, he has not suggested that 
there exist any records of recent medical treatment that 
would support an even higher evaluation.  The Board also 
notes that the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran contends that he is entitled to a higher rating 
for his service-connected amputation of the left ring finger 
just distal to the proximal phalanx.  Specifically, in a July 
2006 statement, the veteran indicated that over the last 10 
years he has had a decrease in strength in his left hand and 
an increase in pain in the stump of his left ring finger.  
The pain radiates up the palm of his hand.  

The July 2006 VA examination report indicates that the 
veteran had difficulty grasping objects.  Also noted was that 
the veteran had periods of flare-ups that occur once weekly.  
His pain was severe and was precipitated by grasping objects.  
The alleviating factor was rest.  The examiner stated that 
there was no limitation of motion with flare-ups, but 
repetitive motion increased the pain without additional loss 
of motion.  The examination revealed that the left index 
finger was amputated at the proximal phalanx.  (Although this 
appears to be an error in that it should refer to the left 
ring finger, the report indicates that the left index finger 
was amputated.)  The veteran also had loss of the distal 
phalanx of the long finger.  There was no angulation of the 
amputated portion of the bone.  The strength of pushing, 
pulling, and twisting was equal to the right hand.  The 
veteran had good dexterity and there was no pain, fatigue, 
weakness, or lack of endurance with repetitive use.  X-ray 
studies revealed an amputation at the proximal phalanx of the 
ring finger as well as the distal phalanx of the long finger.  

During his November 2008 Travel Board hearing, the veteran 
reported increased pain in the left ring finger stump, 
requiring use of Vicodin.  He also described flare-ups.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, amputation of 
the ring finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  A 20 percent evaluations is warranted in 
cases with metacarpal resection (more than one-half the bone 
lost). 

In the present case, the Board is well-aware that the 
veteran's amputation is just distal to the proximal phalanx 
of the left ring finger.  This amputation, however, has been 
shown to be very painful, requiring Vicodin, and the veteran 
has also reported periods of flare-ups.  Given these factors, 
the Board finds that the overall disability picture is not 
fully contemplated by the assigned 10 percent evaluation and 
that a higher evaluation of 20 percent is warranted, in light 
of the considerations of DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45, which 
contemplate such factors as painful motion and additional 
disability during flare-ups.  See also 38 C.F.R. §§ 4.20, 
4.27.

The assigned 20 percent evaluation is the maximum available 
under the schedular criteria.  The veteran has submitted no 
evidence showing that this disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned 20 percent evaluation, and there 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports a 20 percent evaluation for 
amputation of the left ring finger just distal to the 
proximal phalanx.  To that extent, the appeal is granted.  
38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 20 percent rating for amputation of the left 
ring finger just distal to the proximal phalanx is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


